*461
Judgment affirmed.

For the defence there was evidence that defendant’s-character was good, his credit was good, and he could have bought meat if he had wanted it. Also, that it was a very common thing for negroes to wear shoes of the size of defendant’s, and not uncommon for them to-have their shoes half-soled. Defendant denied any connection with the burglary. He stated that he was at home asleep; that the track was not his track; that when he wanted meat he would go and buy it; that the shovel he loaned to a Mr. Reed for his hands on the road to work with, and if it was greasy they greased it, etc. After conviction, defendant moved on the general grounds for a new trial, which was denied.
E. F. Hinton, E. H. Cutts' and J. A. Hixon, for plaintiff in error. C. B. Hudson, solicitor-general, by Hudson & Blalock, contra.